Citation Nr: 0720800	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-29 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from August 1981 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The veteran has claimed that his currently existing bilateral 
knee disabilities were incurred during his active duty 
service.  In connection with the claim, VA arranged for a 
joints examination to be conducted in October 2005.  The 
veteran reported recurrent swelling and pain in both knees 
with popping and locking sensation.  The examiner noted that 
history revealed that in 1985 the veteran had been running 
every day as part of his training and in the process he 
started to develop pain in both knees.  There was no history 
of injury and the veteran consulted a doctor and also went on 
sick call.  Periodically he rested.  There was no history of 
further injuries and no instability.  X-rays were referenced 
as revealing degenerative arthritis of the joints.  The 
diagnosis was degenerative arthritis of both knees without 
instability or any significant loss of motion.  The examiner 
opined that the bilateral knee condition was not related to 
the veteran's military service.  The examiner noted that 
there was only one recorded instance where the veteran 
apparently injured his right knee in February 1986 while 
playing basketball.  

In support of his claim, the veteran submitted a letter from 
a private physician.  In December 2005, J.D.S., M.D., wrote 
that he was contacted with questions regarding the veteran's 
knees.  The physician referred to a medical record from a 
hospital but it appears to the Board that the physician is 
referencing the report of the October 2005 VA examination.  
The physician noted that there was a discrepancy regarding 
the medical history as the hospital report (VA examination 
report) only referenced an injury in February 1986 as a 
result of playing basketball but the veteran actually 
informed the physician that he had three specific incidents 
reporting knee problems in 1985, 1987 and 1990.  The private 
physician wrote that the veteran reported he was informed by 
military physicians that his knee problem was due to 
excessive running on hard surfaces and the veteran was given 
a restriction from running during military service.  The 
veteran provided the physician with copies of medical records 
dated October 1, 1985, February 20, 1986 and July 23, 1987, 
all of which included references to knee problems that were 
examined and treated by military physicians.  The physician 
opined that clearly the problems the veteran continues to 
experience are a continuation of the problems reported in the 
military.  The private physician diagnosed the presence of 
osteoarthritis in both knees.  

The Board finds that the above referenced evidence is not 
sufficiently probative of the question as to whether the 
currently existing knee disabilities are etiologically linked 
to the veteran's active duty service.  In this regard, 
neither opinion includes any supporting rationale.  
Additionally, the October 2005 VA examiner noted there was 
only one recorded knee complaint in service, in February 
1986, without reference to additional service clinical 
records dated October 1, 1985 and July 23, 1987 which 
reference knee abnormalities.  The Court of Appeals for 
Veterans Claims (the Court) has held that a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999). Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).

Additionally, neither opinion addresses the fact that the 
service medical records were silent as to complaints of, 
diagnosis of or treatment for knee problems from July 1987 
until the veteran's discharge in April 1991 nor the fact that 
clinical examination of the knees was normal at discharge 
without any pertinent complaints being recorded at discharge.  

The Board finds that an addendum to the October 2005 VA 
examination is required in order to allow the examiner to 
provide supporting rationale with references to the complete 
clinical evidence for his opinion as to the etiology of the 
current knee disabilities, to include any nexus to the 
veteran's active duty service.  

The Board also finds that the veteran should be provided a 
chance to contact the private physician who promulgated the 
December 2005 letter and request that this physician also 
provide supporting rationale with references to the clinical 
evidence for his opinion that the current knee disabilities 
were linked to the veteran's active duty service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and inform him 
that he should contact the private 
physician who promulgated the December 
2005 letter and request that this 
physician provide supporting rationale, 
with references to the clinical evidence, 
for his opinion that current right and 
left knee disabilities are etiologically 
linked to the veteran's active duty 
service.  

2.  Contact the examiner who conducted the 
October 2005 VA examination and request 
that he provide an addendum, to the 
examination report, which provides 
supporting rationale for his opinion that 
the current knee disabilities are not 
linked to the veteran's active duty 
service.  The examiner is requested to 
review and reference the clinical evidence 
of record, to specifically include the 
October 1, 1985, February 20, 1986 and 
July 23, 1987 service medical records 
which reflect knee abnormalities, 
reference the absence of clinical evidence 
relative to a knee complaint or 
abnormality from July 1987 until discharge 
from service, as well as a December 2005 
private medical opinion, and any 
subsequent addendum thereto.  If the 
examiner determines that another 
examination of the veteran is required in 
order to provide the requested opinion 
then this should be arranged.  If the 
examiner who conducted the October 2005 VA 
examination is not available, arrangements 
should be made for another suitably 
qualified VA health care professional (or 
contract health care provider) to examine 
the veteran and provide an opinion as to 
whether it is at least as likely as not 
that either or both currently existing 
right and/or left knee disabilities were 
incurred in or aggravated by the veteran's 
active duty service.  The examiner must 
provide a rationale for his opinions.  The 
claims folder must be made available to 
the examiner, and reviewed, in conjunction 
with providing the requested opinion.

3.  Thereafter, and after completing any 
further development determined to be 
warranted by the RO or the AMC, the claims 
of entitlement to service connection for 
left and right knee disabilities should be 
adjudicated based on all the evidence in 
the claims file.  If any of the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action. 



The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



